Doderidge, J.
The cases cited, where the heir shall have a right of action and entry are not like this. For here it is no forfeiture until the lord chuses to tnake it so. The heir of the reversion shall not have waste at common law, although Rastal, Waste, 7 Stat. De Waste, 20 Ed. 1 p. 397. says he shall have it.
Hitcham, Serj.
This action is rather in the personalty, and the damages are the principal object, and this has not yet been settled by any statute.
Doderidge, J. Can the lord, in this case, enter without a presentment, by the homage?
Hitcham. The presentment is to notify the lord, not to entitle him. He may take notice if he pleases.
Doderidge, J. If tenant commits waste and repairs, can the lord enter?
Hitcham. It was once a forfeiture and remains so. It is not like waste at common law. For there, if he repaired before the jury had view, it was well enough: and if the condition was that the tenant should not commit waste, and he committed waste and repaired, the reversioner could not enter.
Jones, J.
It is a very mischievous case, if the lord is permitted to claim ancient forfeiture, after a long time and many descents. On the other part it is not reasonable that he shonld be abridged of his right. Sea adjournatur. Bendl. 148. 1 Roll 699. Palm. 416.